EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Interim Report of Chimera Energy Corporation (the "Company") on Form 10-Q for the quarter ended November 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Charles Grob, Chairman of the Board, Principal Executive Officer and Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material aspects, the financial condition and results of operations of the Company. Date: January13, 2012 /s/ Charles Grob Charles Grob Chairman of the Board and CEO (Principal Executive Officer and Principal Financial Officer)
